Order
PER CURIAM.
Roger Tellman (Husband) appeals from the circuit court’s judgment dissolving his marriage to Patricia Wellman (Wife). Husband contends the court erred in classifying certain property as marital and non-marital and in dividing the marital property disproportionately in favor of Wife. He also alleges the court erred in denying his motion to reopen the evidence. For reasons explained in a Memorandum provided to the parties, we find no error and affirm the judgment.
AFFIRMED. Rule 84.16(b).